It was objected by plaintiff’s counsel, to payment of costs of this motion, that it was made since the new rules went into operation, and was made merely for the costs.
It was answered that the writ was issued under the old rules; and the error having occurred under them, they should govern as to costs : that the 61st new rule did not apply.
Beardsley, Justice
Decided that the old rules must control the costs, and allowed the writ to be amended nunc pro tunc, by inserting the name of the chief justice; the plaintiff to pay ten dollars costs of the motion.